DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable.  The restriction requirement among the species groups I, II, and III, as set forth in the Office action mailed on 03/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/27/2021 is partially withdrawn.  Claims 14, 17, and 18, directed to non-elected species groups I-B and III-B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  There are no claims drawn to non-elected species sub-group II-B (as shown in Fig. 8).  If there were, these claims would be withdrawn from further consideration at least because they would be mutually exclusive to the species of the sole independent claim of this application.  As such, the restriction requirement is maintained only as to species groups II-A and II-B, even though there are no claims of record directed to species group II-B.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant amended the claims to clarify the claimed “first direction”, which is the length direction of the claimed “sidewall” and the “second direction”, which is essentially thickness or height direction of the claimed “sidewall”.  With this clarification, the claimed “first pad area” PDA1 in which the claimed “display signal pads” are disposed and the claimed “second pad area” PDA2 in which the claimed “sensing signal pads” are disposed, are spaced apart “in the first direction”, i.e. in the length direction of the sidewall, as shown in Fig. 5.
US 2016/0216736 (“Hong”) teaches and flexible display device 1001 including a touch sensor portion 200 and a display portion 300 (Hong: ¶¶ 40-47).  Hong further teaches a “first pad area” in which the claimed “display signal pads” 110 are disposed that connect to the display signal lines 350 of the display portion 300 and a “second pad area” PDA2 in which the claimed “sensing signal pads” 120 that connect to the sensing signal lines 250 of the sensor portion 200 (Hong: ¶¶ 40, 45, 47).  As shown in Figs. 1 and 4, the display signal pad area (at 110) is spaced apart from the sensing signal pad area (at 120) along the length of the edge of the display substrate 100, albeit the pads 110 and 120, are not attached to the sidewall, as required by the claims.  
As explained in the rejection of the claims, Wu teaches display signal pads and sensing signal pads formed in the sidewall an OLED display (Final Rejection mailed 03/12/2021, pp. 5-second direction” rather than in the claimed “first direction”.  Choi and Wang teach that the display signal pads and sensing signal pads can be formed on rather than in the sidewalls of the display and do not make up for the deficiency in Wu.  
Although Hong teaches the claimed spacing apart of the display signal pad area and the sensing signal pad area in the first direction, it can be seen in Hong that this arrangement requires additional area to provide fan-out regions for the display wires 350 and sensor wires 250.  As such, it is not clear that one having ordinary skill in the art would modify Wu as taught in Hong.
Based on the foregoing, the prior art does not reasonably teach or suggest --in the context of the claims-- the features of claim 1 requiring that the claimed “first pad area” PDA1 in which the claimed “display signal pads” are disposed and the claimed “second pad area” PDA2 in which the claimed “sensing signal pads” are disposed, are spaced apart “in the first direction”, i.e. in the length direction of the sidewall, as shown in Fig. 5 of the Instant Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

(1) The title of the invention is not descriptive.  The title has been changed to be clearly indicative of the invention to which the claims are directed, as follows: 
“DISPLAY PANEL INCLUDING DISPLAY SIGNAL PADS AND SENSING SIGNAL PADS MOUNTED ON THE DISPLAY PANEL SIDEWALL” 

(2) In claim 11, line 1, replace “claim 1” with “claim 8” for proper antecedent basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814